Citation Nr: 1707720	
Decision Date: 03/13/17    Archive Date: 03/21/17

DOCKET NO.  09-49 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy involving the left sciatic nerve for the period from February 28, 2008, to July 15, 2014; in excess of 20 percent for the period from July 16, 2014, to September 30, 2015; and in excess of 10 percent for the period beginning October 1, 2015.  

2.  Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy involving the right sciatic nerve for the period from December 9, 2008, to July 15, 2014; in excess of 20 percent for the period from July 16, 2014, to September 30, 2015; and in excess of 10 percent for the period beginning October 1, 2015.  

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU).




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from to August 2000 to October 2006. 

This case was previously before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO) based on disagreement with the initial ratings assigned for these manifestations that granted service connection for peripheral neuropathy of the right and left lower extremities.  The RO assigned 10 percent ratings for each disability under 38 C.F.R. § 4.124a, Diagnostic Code 8520, which provides ratings for paralysis of the sciatic nerve.  

The Veteran testified at a hearing before the undersigned in April 2011, and a transcript from this hearing has been associated with the claims file.  

The claims for initial ratings for peripheral neuropathy involving the right and left sciatic nerves were remanded by the Board in March 2014.  Pursuant to development requested therein, an August 2014 rating decision by the RO increased the ratings for these manifestations from 10 to 20 percent effective from July 16, 2014.  An October 2015 rating decision reduced the rating for these manifestations to 10 percent effective from October 1, 2015.  As higher ratings for the manifestations at issue are available, and the Veteran is presumed to seek the maximum available benefit for a disability, the claims for increased ratings remain on appeal as characterized on the title page.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The October 2015 rating decision also granted service connection for peripheral neuropathy involving the right and left femoral nerves of the lower extremities effective from May 19, 2015, and the propriety of the initial 10 percent ratings assigned for these manifestations are not the subject of the current appeal.  Moreover, as the reduction in the ratings for the manifestations at issue by the October 2015 rating decision did not result in a decrease in the amount of compensation payable to the Veteran (the combined disability rating by way of the adjudication in the October 2015 rating decision was actually increased to 100 percent from the combined rating previously in effect of 90 percent prior to this rating decision), the procedural requirements with respect to rating reductions codified at 38 C.F.R. § 3.105(e) (2016) do not apply with respect to the claims on appeal. 

In July 2016, the Board again remanded the issues for further development.  The requested development has been completed and the case has been returned to the Board for further appellate review.

During the pendency of the Veteran's claim for an increased evaluation, he asserted that his service-connected disabilities render him unemployable.  He states that he is only able to maintain marginal employment.  (See a December 2015 statement from the Veteran.)  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims held that a total disability rating based on individual unemployability (TDIU) claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  Accordingly, the TDIU claim is before the Board as a component of his claim for an increased evaluation.  Id. 

Additional evidence has been associated with the claims file since the last RO adjudication in February 2017.  This evidence is either duplicative of the evidence already of record, or it is not pertinent to the issues on appeal.  Therefore, RO consideration of the evidence in the first instance is not necessary and the Board can proceed with adjudication of the case on the merits.


FINDINGS OF FACT

1.  For the period prior to July 16, 2014, left lower extremity peripheral neuropathy more nearly approximates mild incomplete paralysis of the sciatic nerve due to diminished sensation, pain, and paresthesia.

2.  Beginning July 16, 2014, left lower extremity peripheral neuropathy more nearly approximates moderately severe incomplete paralysis of the sciatic nerve due to absence of sensation confirmed by objective findings, diminished sensation, pain, paresthesia and trophic changes.

3.  For the period prior to July 16, 2014, right lower extremity peripheral neuropathy more nearly approximates mild incomplete paralysis of the sciatic nerve due to diminished sensation, pain, and paresthesia.

4.  Beginning July 16, 2014, right lower extremity peripheral neuropathy more nearly approximates moderately severe incomplete paralysis of the sciatic nerve due to absence of sensation confirmed by objective findings, diminished sensation, pain, paresthesia and trophic changes.

5.  The Veteran's service-connected disabilities render him unable to obtain and follow a substantially gainful occupation.





CONCLUSIONS OF LAW

1.  For the period prior to July 16, 2014, the criteria for an evaluation in excess of 10 percent for left lower extremity peripheral neuropathy have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 3.400, 4.1, 4.3, 4.7, 4.123, 4.124a, Diagnostic Code 8520 (2016).

2.  Beginning July 16, 2014, the criteria for an evaluation of 40 percent, but no higher, for left lower extremity peripheral neuropathy have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 3.400, 4.1, 4.3, 4.7, 4.123, 4.124a, Diagnostic Code 8520 (2016).

3.  For the period prior to July 16, 2014, the criteria for an evaluation in excess of 10 percent for right lower extremity peripheral neuropathy have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 3.400, 4.1, 4.3, 4.7, 4.123, 4.124a, Diagnostic Code 8520 (2016).

4.  Beginning July 16, 2014, the criteria for an evaluation of 40 percent, but no higher, for right lower extremity peripheral neuropathy have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 3.400, 4.1, 4.3, 4.7, 4.123, 4.124a, Diagnostic Code 8520 (2016).

5.  The criteria for a total disability evaluation based on individual unemployability have been met.  38 C.F.R. §§ 3.340, 4.16(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

In this case, notice of the requirements for disability evaluations was satisfied by a letter sent to the Veteran in January 2009.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The claims related to peripheral neuropathy were last adjudicated in December 2016.  

VA has a duty to assist the Veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015); see Golz v. Shinseki, 590 F.3d 1317, 1320 (2010).  Furthermore, "[t]he duty to assist is not boundless in its scope" and "not all medical records . . . must be sought-only those that are relevant to the [V]eteran's claim."  Golz, 590 F.3d at 1320, 21.  In this case, service treatment records, private medical records, VA treatment records, and lay statements have been associated with the record. 

In April 2008, January 2009, October 2015, and December 2015 and, pursuant to Board remand, in July 2014, VA afforded the Veteran examinations with respect to the severity of his peripheral neuropathy.  The Board finds these examinations to be adequate to address the current severity of such disabilities.  The VA examiners reviewed the evidence of record, considered the Veteran's history and statements, and rendered medical opinions based upon the facts of the case and his knowledge of medical principles.  Since this examination, the lay and medical evidence does not reflect a material increased severity of disability warranting additional examination.  Therefore, the Board finds that the Veteran has been provided adequate medical examinations in conjunction with his claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In addition to the March 2014 Board remand, and the subsequent August 2014 VA examination, in its July 2016 remand, the Board ordered the review of additional information that had been associated with the claims file since the last adjudication.  In December 2016, the AOJ issued a Supplemental Statement of the Case, in which it is apparent that the additional evidence was considered.  Thus, the Board finds that the RO substantially complied with the Board's remand instructions.  See Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010) ("It is substantial compliance, not absolute compliance, that is required" under Stegall v. West) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).  

During the Board hearing, the undersigned discussed with the Veteran the issue on appeal, the evidence required to substantiate the claim, and asked questions to elicit information relevant to the claim.  This action supplemented VA's compliance with the VCAA, 38 C.F.R. § 3.103, and Bryant v. Shinseki, 23 Vet. App. 488 (2010). 
During the Board hearing, the undersigned discussed with the Veteran the issue on appeal, the evidence required to substantiate the claim, and asked questions to elicit information relevant to the claim.  This action supplemented VA's compliance with the VCAA, 38 C.F.R. § 3.103.  Neither the Veteran nor his representative have argued otherwise.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Evaluation of Lower Extremity Peripheral Neuropathy

The Veteran's right and left lower extremity peripheral neuropathy involving the sciatic nerve is evaluated under Diagnostic Code (DC) 8520.  

DC 8520 provides ratings for paralysis of the sciatic nerve and, therefore, neuritis and neuralgia of that nerve.  38 C.F.R. § 4.124a, DC 8520.  Under DC 8520, mild incomplete paralysis is rated 10 percent disabling.  Moderate incomplete paralysis is rated 20 percent disabling.  Moderately severe incomplete paralysis is rated 40 percent disabling.  Severe incomplete paralysis, with marked muscular atrophy, is rated 60 percent disabling.  Complete paralysis of the sciatic nerve, in which the foot dangles and drops, there is no active movement possible of muscles below the knee, and flexion of the knee is weakened or (very rarely) lost, is rated 80 percent disabling.  DC 8620 refers to neuritis of the sciatic nerve while DC 8720 refers to neuralgia of the sciatic nerve.

A note preceding the Schedule of Ratings for Diseases of the Peripheral Nerves provides that the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve.  The note further states that when the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  Neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  38 C.F.R. § 4.123.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in 38 C.F.R. § 4.123 will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  Id.  Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124.  

The Board notes that words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be just.  38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Rather, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 4.2, 4.6.

However, VA's Adjudication Manual does provide guidance in evaluating the severity of nerve paralysis.  According to the Manual, "mild" incomplete paralysis is demonstrated by subjective symptoms or diminished sensation.  M21-1, Part III, Subpart iv, 4.G.4.b.  "Moderate" incomplete paralysis is manifested by the absence of sensation confirmed by objective findings.  Id.  "Severe" incomplete paralysis is manifested when more than sensory findings are demonstrated, such as atrophy, weakness, and diminished reflexes.  Id.   A separate evaluation may be assigned for symptoms that are separate and distinct, do not overlap, and are attributed to different lower extremity nerves.  M21-1, Part III, Subpart iv, 4.G.4.d.  This means that separate evaluations are warranted when symptoms arise from any of the five nerve branches listed in the table in M21-1, Part III, Subpart iv, 4.G.4.c.  

In this case, an April 2008 VA examination report noted very early signs of diabetic neuropathy with intermittent loss of sensation and paresthesias of the Veteran's left foot.  A November 2008 VA treatment record noted reports of numbness and tingling of feet, more at night, and sensations like "charley horses." Examination showed impaired fine touch over the feet with absent ankle jerks.  The impression was diabetic neuropathy.

A January 2009 VA peripheral nerves examination was conducted.  At that time, the Veteran reported tingling in the lower extremities and involuntary leg movements, particularly at night.  The course since onset in 2005 was progressively worse.  Symptoms were numbness and pain.  On physical examination, there was no motor function loss in either lower extremity.  Each lower extremity was normal as to a vibration test, position sense, and pain.  There was decreased sensation to light touch.  The neuropathy affected the sensory nerve branches of the L4-5-S1 vertebrae.  Knee and ankle reflex testing was normal.  There was no muscle atrophy present.  There was no abnormal muscle tone or bulk.  Abnormal movements were attributed to other diagnoses.  Abnormal gait was attributed to a recent motor vehicle accident with a right knee injury.  The examiner rendered a diagnosis of mild peripheral neuropathy of the lower extremities with restless leg syndrome.  There were found mild effects on the usual daily activities of chores, shopping, exercise, and recreation, and moderate effect on sports. 

April 2009 VA treatment records note the Veteran reported an increase in pain in his legs and wanted an increased dose of medication.  The record noted that Veteran could work in office jobs in which there was sitting without walking.  April 2010 VA treatment records revealed left and right foot senses were intact after monofilament testing.  September 2010 VA treatment records note frequent burning pain in the legs and feet.

At an April 2011 VA diabetic foot examination for treatment purposes, left and right monofilament testing showed intact senses.  The Veteran reported pain at a level 6 to the legs.  April 2013 treatment records show pain in the legs was a level 7 out of 10.  

The Veteran underwent July 2014 VA peripheral nerves examination at which he reported pain, burning and numbness, often having problems with balance and coordination, falling frequently related to the numbness, loss of sensory proprioception, and loss of the sensation of cold versus hot.

Testing revealed normal muscle strength, no atrophy, and normal reflexes.  Sensations in foot and toes were absent, and decreased in lower leg and ankle. Trophic changes (no hair) on the calf and shins were shown.  The examiner reported a slight antalgic gate and loss of coordination due to diabetic peripheral neuropathy.

The examiner opined that sciatic nerve incomplete paralysis was moderately severe in both lower extremities.  The external popliteal (common peroneal) nerve exhibited moderate incomplete paralysis in both lower extremities.  The musculocutaneous (superficial peroneal) nerve exhibited moderate incomplete paralysis in both lower extremities.  Finally, the internal popliteal (tibial) nerve exhibited moderate incomplete paralysis in both lower extremities.   The examiner found that the disability would cause difficulty walking on uneven terrain and performing high impact exercises.  The examiner related the neuropathy of the foot and toes to diabetes.  

November 2014 VA treatment records show muscle strength was 5 out of 5 in the lower extremities. There were normal deep tendon reflexes bilaterally.  There were no gross sensory deficits. 

December 2014 treatment records showed chronic neuropathy of the anterior thighs bilaterally and the posterior aspect of the lower legs.  The records note the Veteran stated that he had approximately 40 percent relief from the Lyrica, and requested an increase in the Lyrica dosage.  The plan noted was to increase the Lyrica dosage.  September 2015 treatment records note that neuropathy had improved, but was still disruptive to sleep.  The Veteran requested another increase in medication dosage.  

During the October 2015 VA examination, the Veteran reported diabetic peripheral neuropathy symptoms involving the feet and lower legs.  The examiner noted that the Veteran failed gabapentin but had done well with Lyrica.  The examiner found the condition was stable.  As for reported symptoms, pain was denied.  Mild numbness of right and left lower extremities were endorsed.  Upon testing, strength was normal.  Reflexes were normal.  Light touch/monofilament test results were normal.  Position sense was normal.  There was no muscle atrophy.  Sciatic nerve mild incomplete paralysis was found for both lower extremities.  Mild incomplete paralysis of the femoral nerve was found for both lower extremities.

A November 2015 lumbar spine examination showed moderate constant pain in the lower extremities.  Mild paresthesias and/or dysesthesias were present.  Mild numbness was present.  The severity of radiculopathy was deemed mild, and involved the sciatic nerve roots.  Sensation was decreased in the lower leg, ankle, foot and toes.  

After a review of evidence, the Board finds that an evaluation in excess of 10 percent for the period prior to July 16, 2014, is not warranted.  However, beginning July 16, 2014, an evaluation of 40 percent for the remainder of the appeal period is warranted.

For the period prior to July 16, 2014, the preponderance of the evidence shows that the Veteran's symptoms manifest as wholly sensory symptoms.  Although there was a November 2008 treatment report that indicated ankle jerks were absent, that was either an isolated instance or the symptoms improved.  The January 2009 VA examination findings were normal ankle reflexes.  The Board gives greater weight to the VA examination findings than to the treatment records in this case because the degree thoroughness and specificity of the report was greater for the VA examination, than the treatment record.  

With respect to the severity, the Board finds the symptoms presented as mild peripheral neuropathy of each lower extremity.  The January 2009 VA examiner's conclusion as to this severity is highly probative evidence thereto.  The conclusion was supported by clinical testing and review of the Veteran's reported symptoms as well as the examiner's knowledge and experience.  Throughout the balance of this period on appeal, although symptoms of pain, numbness and tingling are reported, and pain was sometimes severe, see April 2013 VA treatment records (pain at a level of 7 out of 10), other factors show the senses were intact in the feet and legs, or, at worst, there was decreased sensation, there was no motor function loss, and there was no atrophy.  Thus, under VA's Adjudication Procedures Manual, a mild evaluation is warranted.  M21-1, Part III, Subpart iv, 4.G.4.b.

Taking into account the foregoing, and even assuming the November 2008 VA treatment record outweighs the January 2009 VA examination with regard to reflexes, the Board finds that the evidence does not more nearly approximate the higher evaluations, i.e. the "moderate," "moderately severe," or "severe" rating, for this period.  In other words, there was no absence of sensation, required for the moderate rating, and there was no atrophy, weakness, and diminished reflexes required for the moderately severe or severe ratings.  See 38 C.F.R. § 4.123; M21-1, Part III, Subpart vi, 4.G.4.b.  Thus, an evaluation in excess of 10 percent is not warranted.

For the period beginning July 14, 2014, the evidence shows an evaluation increased to 40 percent is warranted.  The July 2014 VA examiner concluded that the sciatic nerve incomplete paralysis was moderately severe.  This evidence is persuasive that an increase in severity occurred that more nearly approximates a 40 percent evaluation.  A higher evaluation is not warranted because there is no marked muscular atrophy during the appeal period.  At worst, there are trophic changes in the form of hair loss on the calf and shins.  However, atrophy was not present.  

The Board finds that moderately severe level of impairment is warranted for the remainder of the appeal period.  Although the October 2015 and November 2015 VA examinations found symptoms were mild, the Board finds these symptoms were the result of the ameliorating effects of medication.  See Jones v. Shinseki, 26 Vet. App. 56 (2012) (holding that the Board, in assigning a disability rating, may not consider the ameliorative effects of medication where such effects are not explicitly contemplated by the rating criteria).  

To illustrate, the July 2014 VA examination report noted that the Veteran had been on Gabapentin three times per day to alleviate nerve pain with no success.  In December 2012, it was noted that the Veteran had a 40 percent improvement on Lyrica, and the dosage was increased at that time.  Thereafter, and since, the Veteran's neuropathy appeared mild.  However, the Board finds July 2014 examination's results to be more representative of the Veteran's disability picture when the ameliorating effects of medication are removed.  Thus, a 40 percent evaluation for the remainder of the appeal period is warranted.

Next, the Board notes that according to the VA Adjudication Manual, a separate evaluation may be assigned for symptoms that are separate and distinct, do not overlap, and are attributed to different lower extremity nerves.  M21-1, Part III, Subpart iv, 4.G.4.d.  This means that separate evaluations are warranted when symptoms arise from any of the five nerve branches listed in the table in M21-1, Part III, Subpart iv, 4.G.4.c.  In this case, the July 2014 VA examination report showed that, in addition to the sciatic nerve, the external popliteal, musculocutaneous, and internal popliteal nerves were also involved.  However, these nerves are all part of the sciatic nerve branch.  See M21-1, Part III, Subpart iv, 4.G.4.c. Thus, separate evaluations are not warranted.

Consideration has also been given regarding whether the schedular evaluations are inadequate, thus requiring that the AOJ refer a claim to the Under Secretary for Benefits or the Director of the Compensation Service for consideration of an extra-schedular evaluation.  38 C.F.R. § 3.321(b)(1).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

Here, the rating criteria reasonably describe and contemplate the severity and symptomatology of the Veteran's service-connected peripheral neuropathy of the lower extremities.  The Veteran reported pain, numbness, and tingling of the extremities, at times severe.  The Veteran described the effects of the symptoms as preventing him from standing for long periods.  The ratings schedule for peripheral neuropathy contemplates symptoms such as pain, paresthesias, loss of sensation, atrophy, etc.  Furthermore, the rating criteria allow for additional signs and symptoms of disability, and greater degrees of disability.  There is no evidence in the record of an exceptional or unusual clinical picture to render impractical the application of the regular schedular standards.  The Schedular criteria are therefore adequate, and no further discussion of 38 C.F.R. § 3.321 is required.

Finally, a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  Johnson v. McDonald, 762 F. 3d 1362 (Fed. Cir. 2014).  However, in this case, the Veteran has not asserted, nor is it reasonably raised by the record, that there is a collective impact of his service-connected disabilities.  Therefore, remand for referral for extraschedular consideration on a collective basis is not warranted.  Yancy v. McDonald, 27 Vet. App. 484 (2016).  


Entitlement to a TDIU

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  In this case, the Veteran meets the criteria for consideration of a TDIU on a schedular basis.  Therefore, the merits of entitlement to a TDIU are now considered.

If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the Veteran.  38 C.F.R. §§ 3.341(a), 4.19.  Factors to be considered are the veteran's education, employment history and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).  

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Under 38 C.F.R. § 4.16 (a), marginal employment shall not be considered substantially gainful employment.  For purposes of this section, marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold. Consideration shall be given in all claims to the nature of the employment and the reason for termination.

The Veteran is service-connected for fourteen disabilities.  In his May 2015 VA Form 21-8940, the Veteran reported having four years of college, although the field of study and any degree earned are not identified.  In that form, the Veteran stated he last worked full-time in September 2014, stopping due to his disabilities.  In a December 2015 statement, the Veteran noted that he while he has been working part-time, that is the maximum his disabilities will allow him to perform and that this is not "meaningful, gainful employment."  The Board construes the Veteran's statement as a claim of marginal employment.  The Board notes that the Veteran's Form 21-8940 reveals an income of $4,000 in the prior twelve months.  The Board accepts the Veteran's assertion that his part-time employment is marginal.  The Board next turns to the question of whether the Veteran is capable of substantially gainful employment.

The July 2014 VA examination report noted that the Veteran's upper and lower peripheral neuropathy impaired functions of hand grasp, grip, heavy holding, computer work, use of hand tools or cooking items, coordination, loss of temperature regulation, and balance.  This examination report noted the Veteran was employed washing dishes, and that he has employment difficulty related to diabetes and peripheral neuropathy.  The report noted that prolonged standing was affected by his diabetes.  

A January 2015 VA mental disorders examination report noted that the Veteran's last job was held in September 2014, in which he washed dishes.  The report notes the Veteran attributed a historically volatile personal work history to the problems employers have with two Article 15 charges he faced while in service.  He described working in a wide variety of jobs since leaving the military, including as a truck driver and cashier.  He reported no longer being able to drive for a living because his license was revoked due to a DWI.  The Veteran stated that he has a B.A. in Interdisciplinary studies.

After his full-time employment ended, the Veteran maintained part-time employment as cashier for a gas station.  In a June 2015 VA psychology note, he reported working about three evenings a week, admitting it gives him something to do.  

The October 2015 VA examination report noted reports of difficulty with fine motor skills and also decreased hand grip, compromising the Veteran's part-time job as a cashier.  The report noted that Veteran's hypertension, GERD/hiatal hernia, erectile dysfunction, diarrhea disorder, and erectile dysfunction did not affect his ability to function in an occupational environment.

The November 2015 lumbar spine examination reported the functional impact as the Veteran was limited to changes in position [illegible] and the inability to lift weighs due to increased pain levels.  The March 2016 VA spine examination reported the functional impact of the Veteran's low back disorder was that he should not accept a job that would require any lifting at all and no excessive bending of his spine.

A May 2016 VA knee and lower leg examination report showed the functional impact on the Veteran's employment as no prolonged sitting, standing, walking, climbing stairs or squatting.  

Based on the foregoing, and giving the benefit of the doubt to the Veteran, the Board finds that entitlement to a TDIU is warranted.  Given the functional impact on his hands, feet, and spine due to service-connected disabilities, the Board has a difficult time conceiving of employment that would be either sedentary or physical that would be more than marginal employment.  Accordingly, the Board finds that the Veteran is unemployable by virtue of his service-connected disabilities.


ORDER

For the period prior to July 16, 2014, an evaluation in excess of 10 percent for left lower extremity peripheral neuropathy of the sciatic nerve is denied.

Beginning July 16, 2014, an evaluation of 40 percent for left lower extremity peripheral neuropathy is granted.

For the period prior to July 16, 2014, an evaluation in excess of 10 percent for right lower extremity peripheral neuropathy of the sciatic nerve is denied.

Beginning July 16, 2014, an evaluation of 40 percent for right lower extremity peripheral neuropathy is granted.

Entitlement to a total disability rating based upon individual unemployability is granted.



______________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


